14-4424
    Patel v. Lynch
                                                                               BIA
                                                                               Segal, IJ
                                                                               A200 941 679


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    24th day of May, two thousand sixteen.

    PRESENT:
             DENNIS JACOBS,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    CHANDRAKANT PARSOTTAMDAS PATEL,
             Petitioner,

                     v.                                              14-4424
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                        Rakhvir Dhanoa, New York, New York.

    FOR RESPONDENT:                         Benjamin C. Mizer, Principal
                                            Deputy Assistant Attorney
                                            General; Francis W. Fraser,
                                            Senior Litigation Counsel;
                                            Christina J. Martin, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice,
                               Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

     Petitioner Chandrakant Parsottamdas Patel, a native and

citizen of India, seeks review of an October 28, 2014, decision

of the BIA, affirming an April 4, 2013, decision of an Immigration

Judge (“IJ”) denying Patel’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”). In re Chandrakant Parsottamdas Patel, No. A200 941 679

(B.I.A. Oct. 28, 2014), aff’g No. A200 941 679 (Immig. Ct. N.Y.

City Apr. 4, 2013). We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

     Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006). The applicable standards of review are well established.

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008).     The agency may, “[c]onsidering the

totality of the circumstances,” base a credibility finding on

inconsistencies in an asylum applicant’s statements and other

                                2
record evidence “without regard to whether” they go “to the heart

of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

Xia Lin, 534 F.3d at 163-64. Substantial evidence supports the

agency’s determination that Patel was not credible as to his

claim that Congress Party members in India attacked him on

account of his membership in the Bharatiya Janata Party.

       The agency reasonably relied on an inconsistency between

Patel’s testimony that there were no elections in 2010, which

was the year he was purportedly attacked, and his friend’s

statement    that   Patel’s   attack   occurred   just    weeks   after

elections. See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
F.3d    at   166-67.   When    Patel   was   confronted    with    this

inconsistency, he changed his testimony, stating that there were

elections held in September 2010, or one month after he was

attacked in August 2010.      However, this testimony created an

inconsistency with his friend’s affidavit as to whether Patel

was attacked before or after the 2010 elections. See Xiu Xia

Lin, 534 F.3d at 166-67.

       Patel’s testimony was also inconsistent with his friend’s

affidavit as to whether his friend was harassed by the Congress

Party. Patel did not provide a compelling explanation for this




                                  3
discrepancy. See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005).

    Furthermore,    the   agency       reasonably    found     Patel’s

additional corroborating evidence insufficient to rehabilitate

his credibility. See Biao Yang v. Gonzales, 496 F.3d 268, 273

(2d Cir. 2007). There is no merit to Patel’s contention that

the agency should have provided him additional time to present

a corroborating statement from his wife (who remains unharmed

in India), particularly given that he obtained affidavits from

his friends in India during the more than two years he was in

proceedings before the IJ. See Chuilu Liu v. Holder, 575 F.3d
193, 198 (2d Cir. 2009) (“[T]he alien bears the ultimate burden

of introducing such evidence without prompting from the IJ.”).

    Given   the   inconsistency       and   corroboration    findings,

substantial evidence supports the agency’s adverse credibility

determination.    See Xiu Xia Lin, 534 F.3d at 165-66.           That

finding is dispositive of asylum, withholding of removal, and

CAT relief because all three claims are based on the same factual

predicate. See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).




                                  4
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk




                           5